DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 of the invention is not shown in the prior art of a sputter coating apparatus comprising a vacuum chamber having an opening with a door to receive substrates on a removable table and having at least one sputter target within, individual cooling and heating units configured to respectively cool and heat the substrates that are arranged in a circular path that encircles the cooling and heating units, the removable table configured to rotate the substrates in the circular path relative to the at least one sputter target, and especially with regards to:
the sputter coating apparatus comprises a lifting chamber on top of the vacuum chamber, the lifting chamber configured to receive both the cooling and heating units via displacement device configured to vertically move each of the cooling and heating units independent of each other along a lifting axis from the vacuum chamber to the lifting chamber, wherein both the cooling and heating units are at a center of the removable table, and both the cooling and heating units are separate and distinct structures from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.